May 7, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  VALERUS COMPRESSION SERVICES, LP, VALERUS COMPRESSION
 SERVICES MANAGEMENT LLC, TPG CAPITAL LLC, TPG V VE, LP, TPG
            VI VE, LP, AND SCOTT MAGZEN, Appellants

NO. 14-14-00042-CV                          V.

    JAMES J. WOODCOCK, C&J INDUSTRIES, INC., DEFINED BENEFIT
        TRUST, AND OTHERS SIMILARLY SITUATED, Appellees
                 ________________________________

       This cause, an appeal from the judgment in favor of appellees, James J.
Woodcock, C&J Industries, Inc., Defined Benefit Trust, and Others Similarly
Situated, signed, January 7, 2014, was heard on the transcript of the record. The
record shows that the judgment is not final. We therefore order the appeal
DISMISSED.

      We order appellants, Valerus Compression Services, LP, Valerus
Compression Services Management LLC, TPG Capital LLC, TPG V VE, LP, TPG
VI VE, LP, and Scott Magzen jointly and severally, to pay all costs incurred in this
appeal.



      We further order this decision certified below for observance.